 Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 1 of 9 PageID: 1




TROUTMAN SANDERS LLP
Stephen J. Steinlight
875 Third Avenue
New York, NY 10022
Telephone: (212) 704-6000
Attorneys for Defendant Portfolio Recovery Associates, LLC

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY


TODD M. NORTH, on behalf of himself and
those similarly situated,

                 Plaintiff,

       -v-                                         Civil Action No.: 2:20-020190

PORTFOLIO RECOVERY ASSOCIATES,
LLC; and JOHN DOES 1 to 10;

                 Defendants.



                                 NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. sections 1332, 1441, 1446, and 1453, Defendant Portfolio

Recovery Associates, LLC (“PRA” or “Defendant”) hereby gives notice of the removal of this

action from the Superior Court of New Jersey for the County of Essex, Law Division, Docket

No. ESX-L-5765-19, to the United States District Court for the District of New Jersey, Newark

Division. As grounds for removal, PRA states as follows:

I.     BACKGROUND

       1.     Plaintiff commenced the State Court Action against PRA by filing a Complaint in

the Superior Court of New Jersey for the County of Essex, Law Division, on August 6, 2019 (the

“Complaint”). A copy of the Complaint as served on PRA is attached hereto as Exhibit A.
Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 2 of 9 PageID: 2




       2.         PRA was personally served with the Complaint via the Corporation Service

Company, its registered agent, on August 14, 2019.

       3.         Pursuant to Local Rule 10.1(a), the addresses of the named parties in this matter

are as follows:

            a. Plaintiff Todd M. North (“Plaintiff”) is a citizen of the State of New Jersey. See

                  Ex. A, Compl. at ¶ 9.

            b. Defendant PRA is a corporation located at 120 Corporate Boulevard Norfolk,

                  Virginia, 23502.

            c. PRA is unaware of the addresses of the fictious defendants.

       4.         On September 19, 2019, PRA removed this matter to the United States District

Court for the District of New Jersey, Newark Division, Case No. 2:19-cv-17972, on grounds of

diversity jurisdiction. A copy of the PRA’s Answer, filed on October 9, 2019 is attached hereto

as Exhibit B.

       5.         On May 6, 2020, the lawsuit was remanded back to the Superior Court of New

Jersey for the County of Essex.

       6.         The above-captioned class action is a suit for damages, declaratory and injunctive

relief, and restitution, for alleged violations of the New Jersey Consumer Fraud Act, N.J.S.A.

56:8, et seq. (“CFA”), and the New Jersey Consumer Finance Licensing Act, N.J.S.A. 17:11C, et

seq. (“CFLA”).

       7.         In its Complaint, Plaintiff seeks to represent a class and subclass of New Jersey

consumers with respect to all three of its alleged counts. (Compl. ¶ 41.)




                                               2
 Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 3 of 9 PageID: 3




       8.     Presuming, for jurisdictional purposes only, that Plaintiff’s claims are valid, the

Complaint could have originally been filed in this Court pursuant to the Class Action Fairness

Act of 2005, 28 U.S.C. § 1332(d)(1)-(11) (“CAFA”).

       9.     Accordingly, removal is proper, because this Court has original jurisdiction over

this action based on CAFA jurisdiction.

II.    CAFA JURISDICTION

       10.    CAFA provides for original jurisdiction in federal court of any claim brought

under Federal Rule of Civil Procedure 23 or any similar state statute authorizing a person to

represent a class of claimants. Id. § 1332(d)(1)(B). The purported class must have at least one

putative member who is of diverse citizenship to the defendant (“minimal diversity”), 100 or

more class members, and claims that in the aggregate exceed $5,000,000. Id. § 1332(d)(2)(A),

(d)(5)(B); Standard Fire Ins. Co. v. Knowles, 568 U.S. 588, 592, 133 S. Ct. 1345, 185 L. Ed. 2d

439 (2013). A defendant sued in a class action in a state court is presumptively entitled to

remove the proceedings to federal court when the three CAFA requirements are satisfied.

       11.    In this lawsuit, the Plaintiff defines a Class and Subclass as follows:

                Class: All natural persons with addresses in the State of New Jersey who
       are listed as the borrower or purchaser in an account assigned to [PRA], or any of
       its sister or parent entities, at any time prior to the date the respective entity
       obtained a license to engage in business as a “sales finance company” or a
       “consumer lender” pursuant to the CFLA, at N.J.S.A. 17:11C-3.

               Subclass: All members of the Class who paid any money or from whom
       [PRA], or any of its sister or parent entities, directly or indirectly through its
       agents, collected any money on the assigned account.

See Ex. A, Compl. ¶ 41.




                                            3
Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 4 of 9 PageID: 4




       A.        Diversity of Citizenship

       12.       Minimal diversity exists between the parties, meaning at least one member of the

class of plaintiffs—here, the only named plaintiff—is a citizen of a state different from any

defendant—here, PRA, the only named defendant.

       13.       Upon information and belief, Plaintiff is a citizen of the State of New Jersey. See

Ex. A, Compl. ¶ 9.

       14.       PRA is a foreign limited liability company with its principal place of business in

Virginia. See Ex. A, Compl. ¶ 10.

       15.       PRA is a subsidiary of PRA Group, Inc. (“PRA Group”). PRA Group is a

Delaware corporation with its principal place of business in Virginia.

       16.       Accordingly, PRA is a citizen of both Delaware and Virginia.

       17.       Accordingly, at least one putative member of the class—Plaintiff—is of diverse

citizenship to the only defendant; therefore, minimal diversity is satisfied. See 28 U.S.C. §

1332(d)(2)(A).

       B.        Size of Purported Class Exceeds 100 Members

       18.       Pursuant to CAFA, there must be at least 100 members in a proposed class for the

federal court to have original jurisdiction. See 28 U.S.C. § 1332(d)(5)(B).

       19.       The putative class in this action consists of more than 100 members. 28 U.S.C. §

1332(d)(5)(B). Although the Complaint does not identify the exact size of the proposed class, it

alleges that the class is “so numerous that joinder of all members is impracticable.” See Ex. A,

Compl. ¶ 44.

       20.       Per its individual investigation, PRA has calculated that there are approximately

414,203 members of the proposed class and 56,042 members of the proposed subclass.




                                              4
Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 5 of 9 PageID: 5




       21.     Thus, based on the purported class and subclass definitions in the Complaint, the

100-member threshold required by CAFA is satisfied.

       C.      Amount in Controversy Exceeds $5,000,000

       22.     This action also satisfies the amount in controversy requirement of 28 U.S.C. §

1332(d)(2).

       23.     Plaintiff seeks damages for purported class and subclass members, as outlined

above, but does not specify the exact amount of damages sought. Rather, among other things,

Plaintiff seeks “[a] money judgment for restitution or disgorgement of all amounts collected by

the Defendants from the Plaintiff and Subclass including any profits or other benefit . . . .” See

See Ex. A, Compl. “Wherefore” ¶.

       24.     Although PRA disputes liability and any entitlement of Plaintiff or the putative

class to monetary relief, it is respectfully submitted that, based upon a fair reading of this Notice

of Removal and accompanying evidence, together with the Complaint – including consideration

of the relief sought, the class definition, and the scope and size of the class – the Complaint seeks

damages which exceed the minimum jurisdictional amount of $5,000,000 under CAFA.

       25.     Specifically, PRA states that, per its independent investigation, it collected

approximately $55,826,209.12 from the Plaintiff and Subclass as defined in the Complaint. See

Dicuio v. Bro. Int’l Corp., 2011 WL 5557528, at * 3 (D.N.J. 2011) (“the Third Circuit has held

that an uncabined damages request coupled with a statement in the Notice of Removal that the

aggregated damages exceed $5 million, like that found here, is sufficient to establish the amount

in controversy for CAFA purposes.”); see also Hoffman v. Natural Factors Nutritional Prods.,

Inc., 2013 WL 5467106, at * 7 (D.N.J. 2013) (denying motion to remand; certification from

defendant that the total sales of the product at issue was $2.8 million, when plaintiff had alleged

the out-of-pocket theory of damages; thus the total sales figure was representative of damages,


                                             5
 Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 6 of 9 PageID: 6




multiplied by three to account for the treble damages under New Jersey Consumer Fraud Act

was sufficient to vault the amount in controversy over the jurisdictional threshold).

       26.      Based on the above, the aggregate amount in controversy exceeds the $5,000,000

threshold for this Court, making this action qualified for removal under CAFA.

III.   REMOVAL IS TIMELY

       27.      28 U.S.C. § 1441(a) permits removal of cases over which federal district courts

may exercise original jurisdiction, like CAFA cases. 28 U.S.C. § 1446(b), in turn, imposes

a time limit on such removal only where the plaintiff's initial pleading or subsequent document

sufficiently demonstrates removability. “In other words, these limitations focus ‘solely on when

the plaintiffs’ papers reveal removability,’ and defendants have, in their own right, no duty to

investigate or supply facts outside of those provided by the plaintiff.” See Portillo v. Nat'l

Freight, Inc., 169 F. Supp. 3d 585, 596 (D.N.J. 2016) (quoting Romulus v. CVS Pharmacy, Inc.,

770 F.3d 67, 74-75 (1st Cir. 2014)) “If the removal periods of 28 U.S.C. §§ 1446(b)(1) and

(b)(3) have not been triggered (by one of the plaintiff’s litigation documents), a defendant

may remove a case when the fruits of its own independent investigation demonstrate that the

case satisfies CAFA’s requirements.” Portillo, 169 F. Supp. 3d 585, 596 (D.N.J. 2016) (citations

omitted).

       28.      Although minimal diversity of the parties may be determined from Plaintiff’s

Complaint, neither the number of class members nor the amount at issue are revealed by any

of Plaintiff’s litigation documents.

       29.      For this reason, PRA’s removal is timely as it may remove this case at any time

when the fruits of its own independent investigation demonstrate that the case satisfies CAFA’s

requirements.




                                             6
Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 7 of 9 PageID: 7




       30.     Further, because this is a “class action” as defined in 28 U.S.C. § 1332(d)(1), the

one-year removal filing limitation of 28 U.S.C. § 1446(c)(1) does not apply. See 28 U.S.C.

§ 1453(b).

IV.    VENUE IS PROPER

       31.     Venue is proper in this Court because this district and division encompass the

Superior Court of New Jersey for the County of Essex, Law Division, Special Civil Part, the

forum from which the case has been removed. See 28 U.S.C. § 1441.

V.     ADDITIONAL REQUIREMENTS FOR REMOVAL

       32.     Upon information and belief, the contents of Exhibit C through Exhibit Q

constitute the entire file of the action pending in the state court (and as previously removed to

this Court) and include a copy of all process, pleadings, and orders served on PRA.

       33.     Concurrent with the filing of this Notice, PRA will file a Notice of Filing of

Notice of Removal with the Clerk of the Superior Court of New Jersey for the County of Essex,

a copy of which is attached hereto as Exhibit R.

       34.     This Notice of Removal is signed pursuant to Rule 11 of the Federal Rules of

Civil Procedure as required by 28 U.S.C. § 1446(a).

       35.     Defendant’s Civil Cover Sheet is attached as Exhibit S.

       36.     PRA reserves the right to amend its Notice of Removal.

       37.     If any questions arise as to the propriety of the removal of this action, PRA

requests the opportunity to present a brief and argument in support of its position that this case is

removable.

       WHEREFORE, Defendant Portfolio Recovery Associates, LLC respectfully gives notice

that this action is hereby removed from the Superior Court of the State of New Jersey, Essex




                                              7
Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 8 of 9 PageID: 8




County, Case No. ESX-L-005765-19, to the United States District Court for the District of New

Jersey, Newark Division.

Dated: December 22, 2020                  By: /s/ Stephen J. Steinlight

New York, New York                        Stephen J. Steinlight
                                          875 Third Avenue
                                          New York, New York 10022
                                          Telephone: (212) 704-6008
                                          Facsimile: (212) 704-6288
                                          Email: stephen.steinlight@troutman.com

                                          Attorney for Defendant
                                          Portfolio Recovery Associates, LLC




                                          8
 Case 2:20-cv-20190-SDW-LDW Document 1 Filed 12/22/20 Page 9 of 9 PageID: 9




                                  CERTIFICATE OF SERVICE

        I hereby certify that on the 22nd day of December 2020, I electronically filed the

foregoing document with the Clerk of the Court using the CM/ECF system, and sent, via FedEx

Overnight Mail, to the following party. Service of the foregoing was within the time prescribed

by the Rules of the Court.

                                      Yongmoon Kim
                                      Kim Law Firm LLC
                                      411 Hackensack Avenue, Suite 701
                                      Hackensack, New Jersey 07601


        I certify that I am not aware of the claims specifically asserted in the Complaint being the

subject of any other action pending in this Court. This matter was previously before this Court

(Case No. 2:19-cv-17972-BRM-JAD) before being remanded and closed. PRA reserves its right

to seek arbitration in this matter.


                                              /s/ Stephen J. Steinlight
                                              Stephen J. Steinlight




112148111
